UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15A Saddle Road Cedar Knolls, NJ (Address of Principal Executive Offices) (Zip Code) (973) 455-0970 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 70,492,000 shares of common stock, par value $0.001 per share, outstanding as of August 15, 2012. Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 3 Item 1 Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flow 5 Notes to Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 Part II Other Information 17 Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 (Reserved) 17 Item 5 Other Information 17 Item 6 Exhibits 17 2 Table of Contents Part I – FINANCIAL INFORMATION Item 1 Financial Statements PAZOO,INC (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables - Inventories Prepaid expense Total current assets Property and equipment, net - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current liabilities: Accounts payable $ $ Payroll liabilities - Loans payable - related party Interest payable 67 37 Accrued taxes 29 - Total current liabilities Total liabilities $ $ Stockholders' equity (deficiency): Common stock, $0.001 par value; 980,000,000 shares authorized,62,492,000 and 48,182,000 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Preferred stock, Ser. A, $0.001 par value, 10,000,000 shares authorized, 5,595,306 and 4,515,306 shares issued and outstanding, respectively, at June 30, 2012. 2,400,000 shares issued and outstandingand December 31, 2011. Preferred stock, Ser. B, $0.001 par value, 2,500,000 shares authorized, 1,375,000and no shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively - - Preferred stock, Ser. C, $0.001 par value, 7,500,000 shares authorized, no shares issued and outstanding at June 30, 2012 and December 31, 2011 - - Warrants,7,500,000 and 2,400,000 warrants issued and outstanding at June 30, 2012, and December 31, 2011, respectively - - Additional paid-in capital Additional paid-in capital - preferred stock Retained earnings (accumulated deficit) ) ) Total stockholders' equity (deficiency) ) Total liabilities and stockholders' equity (deficiency) $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents PAZOO,INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (Unaudited) For the three months ended June 30, For the three months ended June 30, For the six months ended June 30, For the six months ended June 30, November 16, 2010 (Inception) to June 30, Net sales Service Revenue $ $ $ $
